Name: Commission Regulation (EEC) No 2585/89 of 24 August 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 8 . 89 Official Journal of the European Communities No L 249/65 COMMISSION REGULATION (EEC) No 2585/89 of 24 August 1989 fixing the amount of the subsidy on oil seeds fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2466/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary, Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2342/89 f), as last amended by Regulation (EEC) No 2550/89 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2342/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy for colza, rape and sunflower seed will be confirmed or replaced as from 25 August 1989 to take into account the consequences of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into iorce on 25 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. 0 OJ No L 128 , 11 . 5. 1989, p. 15 . 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 234, 11 . 8 . 1989, p. 37 . 0 OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 197, 26 . 7. 1988, p . 10 . 0 OJ No L 222, 1 . 8 . 1989, p. 21 . (") OJ No L 246, 23 . 8 . 1989, p. 17 . O OJ No L 266, 28 . 9 . 1983 , p. 1 . ( 10) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7 . 1987, p. 18 . 25. 8 . 89No L 249/66 Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9 (') 2nd period io o 3rd period 110 4th period 12 0 5th period 1 (') 1 . Gross aids (ECU) : I  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,365 20,324 20,518 20,796 21,074 21,493 2. Final aids : l \ (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 48,40 48,30 48,76 49,41 50,07 51,23  Netherlands (Fl) 53,72 53,61 54,12 54,86 55,59 56,84  BLEU (Bfrs/Lfrs) 983,36 981,38 990,75 1 004,17 1 017,60 1 037,83  France (FF) 154,33 154,01 155,53 157,68 159,83 163,08  Denmark (Dkr) 181,86 181,49 183,23 185,71 188,19 191,93  Ireland ( £ Irl) 17,177 17,141 17,311 17,550 17,788 18,150  United Kingdom ( £) 13,412 13,381 13,505 13,663 13,860 14,054  Italy (Lit) 34139 34 071 34 384 34 778 35 243 35 728  Greece (Dr) 3 313,22 3 287,87 3 298,26 3 306,30 3 357,15 3 336,59 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 207,45 3 201,48 3 219,85 3 252,55 3 294,84 3 329,70 (c) Seed harvested in Portugal and processed : : in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 540,14 4 532,19 4 561,70 4 546,18 4 592,18 4 614,74 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. 25. 8 . 89 Official Journal of the European Communities No L 249/67 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9 (') 2nd period 10 0 3rd period 110 4th period 12 (&gt;) 5th period IP) 1 . Gross aids (ECU):  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 22,865 22,824 23,018 23,296 23,574 23,993 2. Final aids : (a) Seed harvested and processed in : \  Federal Republic of Germany (DM) 54,30 54,21 54,66 55,32 55,97 57,13  Netherlands (Fl) 60,31 60,21 60,72 61,45 62,18 63,44  BLEU (Bfrs/Lfrs) 1 104,08 1102,10 1 111,47 1 124,89 1 138,32 1 158,55  France (FF) 173,58 173,26 174,78 176,92 179,07 182,32  Denmark (Dkr) 204,19 203,82 205,55 208,03 210,52 214,26  Ireland ( £ Irl) 19319 19,283 19,453 19,692 19,930 20,292  United Kingdom ( £) 15,165 15,134 15,258 15,417 15,614 15,808  Italy (Lit) 38 322 38 254 38 566 38 961 39 426 39 911  Greece (Dr) 3 761,68 3 736,34 3 746,73 3 754,77 3 805,62 3 785,06 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 589,69 3 583,72 3 602,09 3 634,79 3 677,08 3 711,94 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 5 020,15 5 012,20 5 041,71 5 026,19 5 072,19 5 094,75 f) Subject to the consequences of the application of the system of maximum guaranteed quantities. No L 249/68 Official Journal of the European Communities 25. 8. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 8 (') 1st period 9 0 2nd period loo 3rd period 110 4th period 120 1 . Gross aids (ECU): l  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 18,718 19,703 20,215 20,546 20,877 2. Final aids : ... (a) Seed harvested and processed in (2) : \ \ l  Federal Republic of Germany (DM) 44,63 46,94 48,14 48,92 49,70  Netherlands (Fl) 49,38 51,97 53,32 54,20 55,07  BLEU (Bfrs/Lfrs) 903,83 951,40 976,12 992,10 1 008,09  France (FF) 140,70 148,44 152,46 155,01 157,57  Denmark (Dkr) 167,15 175,95 180,52 183,48 186,43  Ireland ( £ Irl) 15,660 16,521 16,968 17,253 17,537  United Kingdom ( £) 11,915 12,660 13,018 13,202 13,437  Italy (Lit) 31411 33 055 33 894 34 356 34 909  Greece (Dr) 2 884,68 3 059,87 3 125,59 3 130,08 3 190,62 (b) Seed harvested in Spain and processed : || I  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 202,16 3 345,70 3 407,46 3 445,36 3 495,71 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 5 921,35 6 117,41 6 208,91 6 189,02 6 245,11  in another Member State (Esc) 5 770,87 5 961,95 6 051,12 6 031,74 6 086,40 3. Compensatory aids : ll  in Spain (Pta) 3 154,85 3 298,39 3 360,15 3 398,05 3 448,40 4. Special aid : lill  in Portugal (Esc) 5 770,87 5 961,95 6051,12 6 031,74 6 086,40 (') Subject in the case of fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1 985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ' ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,075900 2,072430 2,069050 2,065550 2,065550 2,055640 Fl 2,340670 2,337240 2,333680 2,330300 2,330300 2,320450 Bfrs/Lfrs 43,411800 43,389500 43,366500 43,340800 43,340800 43,268000 FF 7,010180 7,010690 7,010090 7,010050 7,010050 7,008570 Dkr 8,065730 8,067570 * 8,069720 8,072440 8,072440 8,080500 £Irl 0,778400 0,778133 0,778591 0,778897 0,778897 0,781625 £ 0,675855 0,678140 0,680431 0,682998 0,682998 0,689898 Lit 1 489,01 1 493,17 1 497,09 1 501,10 1 501,10 1 513,59 Dr 178,44200 180,40800 182,23700 184,95700 184,95700 191,44800 Esc 173,11900 173,79700 174,46600 175,38600 175,38600 178,45100 Pta 129,67800 130,30000 130,86200 131,38100 131,38100 132,92900